DETAILED ACTION
This Office Action is in response to the communication filed 9/13/2021.  Claims 1-20 are acknowledged as pending in this application.  The rejections of the previous Office Action are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-12, 14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohl (US 5,797,393) in view of Mersmann (US 2015/0335839).
Regarding claims 1, 11-12, and 17, Kohl teaches a method for controlling a respiratory gas source comprising a control unit for a patient's breathing, wherein the method comprises regulating the patient's tidal volume by providing and applying inspiratory pressure (abstract) and simultaneously regulating a further breathing parameter (column 3 line 64- column 4 line 4; column 4 line 44-57).
Kohl does not specifically disclose regulation of the respiratory frequency. Mersmann teaches a ventilation method where regulation of respiratory frequency is iteratively carried out as a function of a patient’s spontaneous frequency [0066]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Kohl by incorporating the frequency regulation taught by Mersmann in order to provide a more comfortable control to the patient which more closely follows their spontaneous breathing rhythm.

Regarding claim 3, Kohl teaches regulating a further breathing parameter comprises at least one of the following: regulation of an automatic trigger for detecting exhalation and/or inhalation (column 4 line 44-57), and automatic adaptation of exhalation pressure (column 3 line 64- column 4 line 4).
Regarding claim 7, Kohl teaches the regulation of the tidal volume is carried out over one or more respiratory cycles of the patient (abstract).
Regarding claim 8, Kohl teaches mandatory ventilation is adapted to an existing spontaneous respiration of the patient (column 4 line 44-57).
Regarding claim 9, Kohl teaches an inhalation and an exhalation are detected by the control unit by cyclic measurement and evaluation of a respiratory parameter, and the instantaneous tidal volume is measured and compared with a setpoint value of the tidal volume, and wherein further an inspiratory pressure or a pressure difference between the inspiratory pressure and an expiratory pressure is increased if the setpoint value is fallen below (abstract, column 4 lines 21-42).
Regarding claim 10, Kohl teaches an expiratory pressure is adapted automatically with the aid of a predetermined therapeutic aim (column 3 line 64- column 4 line 4).
Regarding claim 14, Kohl teaches an applied pressure difference between an inspiratory pressure and an expiratory pressure is varied as a function of a volume difference between a currently measured tidal volume and a setpoint value of the tidal volume (abstract).
.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohl (US 5,797,393) in view of Mersmann (US 2015/0335839) as applied to claim 1 above, and further in view of Krauza (US 2012/0315614).
Regarding claims 4-5, Kohl does not explicitly teach the expiratory pressure being less than the inspiratory pressure or the pressures being variable between upper and lower limits. Krauza teaches a ventilation method where an inspiratory pressure and expiratory pressure are varied within a range with the inspiratory pressure being higher than the expiratory pressure [0040]. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the method taught by Kohl by providing the ranges and greater inspiratory pressure taught by Krauza in order to comfortably mimic normal breathing.
Regarding claim 6, Kohl teaches the pressure difference is regulated until the tidal volume received by the patient is equal to a setpoint value of the tidal volume (abstract).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohl (US 5,797,393) Kohl (US 5,797,393) in view of Mersmann (US 2015/0335839) as applied to claim 1 above, and further in view of Klein (US 2014/0311491).
Kohl does not specifically disclose the patient’s dead space volume being taken into account in determining a tidal volume. Klein teaches a ventilation method including the patient’s dead space volume being taken into account in determining a tidal volume [0178]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the .

Claims 1-3, 7-10, 14, 15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohl (US 5,797,393) in view of Duff (US 2011/0226248).
Regarding claims 1, 15 ,and 19, Kohl teaches a method for controlling a respiratory gas source comprising a control unit for a patient's breathing, wherein the method comprises regulating the patient's tidal volume by providing and applying inspiratory pressure (abstract) and simultaneously regulating a further breathing parameter (column 3 line 64- column 4 line 4; column 4 line 44-57).
Kohl does not specifically disclose regulation of transition pressure between inspiratory pressure and expiratory pressure. Duff teaches a method for controlling a respiratory gas source comprising regulating transition pressure between inspiratory pressure and expiratory pressure wherein adaptation is carried out with a predetermined ramp time after which a setpoint value is reached and the pressure difference has reached its maximum [0023-0025].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Kohl by incorporating the transition pressure control taught by Duff in order to provide a more comfortable controlling of the patient’s breath.
Regarding claim 2, Kohl teaches regulating the tidal volume comprises: measuring the gas flow, the volume flow or an equivalent respiratory gas quantity; determining the air volume received by the patient; establishing a setpoint value of the patient's tidal volume; generating an inspiratory pressure; regulating the inspiratory pressure in such a way that the setpoint value of the tidal volume is reached (abstract).

Regarding claim 7, Kohl teaches the regulation of the tidal volume is carried out over one or more respiratory cycles of the patient (abstract).
Regarding claim 8, Kohl teaches mandatory ventilation is adapted to an existing spontaneous respiration of the patient (column 4 line 44-57).
Regarding claim 9, Kohl teaches an inhalation and an exhalation are detected by the control unit by cyclic measurement and evaluation of a respiratory parameter, and the instantaneous tidal volume is measured and compared with a setpoint value of the tidal volume, and wherein further an inspiratory pressure or a pressure difference between the inspiratory pressure and an expiratory pressure is increased if the setpoint value is fallen below (abstract, column 4 lines 21-42).
Regarding claim 10, Kohl teaches an expiratory pressure is adapted automatically with the aid of a predetermined therapeutic aim (column 3 line 64- column 4 line 4).
Regarding claim 14, Kohl teaches an applied pressure difference between an inspiratory pressure and an expiratory pressure is varied as a function of a volume difference between a currently measured tidal volume and a setpoint value of the tidal volume (abstract).
Regarding claim 20, Kohl teaches adaptive adaptation is carried out with a predetermined fraction of inspiration and/or expiration or by regulation with a predetermined pressure profile (abstract, column 2 line 29-33).

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohl (US 5,797,393) in view of Duff (US 2011/0226248) as applied to claim 1 above, and further in view of Krauza (US 2012/0315614).

Regarding claim 6, Kohl teaches the pressure difference is regulated until the tidal volume received by the patient is equal to a setpoint value of the tidal volume (abstract).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohl (US 5,797,393) Kohl (US 5,797,393) in view of Duff (US 2011/0226248) as applied to claim 1 above, and further in view of Klein (US 2014/0311491).
Kohl does not specifically disclose the patient’s dead space volume being taken into account in determining a tidal volume. Klein teaches a ventilation method including the patient’s dead space volume being taken into account in determining a tidal volume [0178]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Kohl by incorporating the tidal volume determination taught by Klein in order to provide a more comfortable control to the patient which more closely follows their natural breathing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,512,742. Although the claims at issue are not identical, they are all of the limitations of the present application are included in the patent claims.  The examined application claims are therefore anticipated by the patent claims.

Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive.
Regarding the rejection of claims 1-3, 7-12, 14, 17, and 20 under 35 U.S.C. 103 as being unpatentable over Kohl in view of Mersmann (“Response to Rejection (1)” in Applicant’s remarks).  
Applicant argues that the portion of Mersmann relied upon in the rejection is only one of four phases described.  This is not persuasive.  Incorporation of Mersmann’s entire process is not necessary, as the step relied upon can be functionally performed within a difference process (such as that taught by Kohl), and provides benefit even without the other steps.
Applicant argues that adding the step as described in the rejection would add to the complexity of Kohl’s method without providing any apparent benefit.   Applicant further argues that there is no indication in Mersmann that regulating the respiratory frequency has anything to do with increasing patient comfort.  This is not persuasive.  Mersmann explains in paragraph [0066], “the spontaneous respiration rate F-SPON is compared with the preset spontaneous respiration rate range…if the spontaneous respiration rate F_SPON is above the preset spontaneous respiration rate range, the inspiratory pressure assistance is reduced (indicated by P_ASB-x), and if the spontaneous respiration rate is below the preset range, the inspiratory pressure assistance is increased (P_ASB+x)… and if the spontaneous respiration rate F-SPON is in the preset spontaneous respiration rate range, the inspiratory pressure assistance is left unchanged.” This regulation acts to increase assistance when spontaneous respiration rate is below a set range, decrease assistance when it is above the range, and keep assistance the same when it is within the range.  This allows the machine to adjust the assistance 
Applicant argues that the methods of Kohl and Mersmann are different from each other, and one of ordinary skill in the art wishing to improve the method of Kohl would not have expected to find any useful information in Mersmann.  This is not persuasive, as Kohl and Mersmann’s devices are within the same field of endeavor, respiratory control systems, and are therefore considered analogous art.
Applicant further argues that Kohl varies inspiratory pressure as a function of respiratory volume, while Mersmann varies inspiratory pressure as a function of respiratory frequency, and it is not clear how one of ordinary skill in the art would be able to do both simultaneously.  The claims do not require both simultaneously.  When incorporating Mersmann’s adjustment into the method of Kohl, one of ordinary skill in the art would have the option to substitute Mersmann’s parameter for Kohl’s, and vary the inspiratory pressure as a function of respiratory frequency.  Alternatively, it is well within the capabilities of one of ordinary skill in the art to provide for control based on multiple variables in a control system.
Regarding the rejection of claims 4-6 under 35 U.S.C. 103 as being unpatentable over Kohl in view of Mersmann and further in view of Krauza (“Response to Rejection (2)” in Applicant’s remarks).  Applicant argues that Kohl and Krauza are drawn to different types of respiratory systems and states that one of ordinary skill in the art would not have had a reason to combine the disclosures.  This is not persuasive, as Kohl and Krauza are within the same field of endeavor, respiratory control systems, and are therefore considered analogous art.
Regarding the rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Kohl in view of Mersmann and further in view of Klein (“Response to Rejection (3)” in Applicant’s remarks). Applicant argues that Kohl and Klein are drawn to different types of respiratory systems.  This is not persuasive, as Kohl and Klein are within the same field of endeavor, respiratory control systems, and are therefore 
Regarding the rejection of claims 1-3, 7-10, 14-15, 19, and 20 under 35 U.S.C. 103 as being unpatentable over Kohl in view of Duff (“Response to Rejection (4)” in Applicant’s remarks).  Applicant argues that Kohl and Duff are drawn to different types of respiratory systems, which operate in differing ways, and states that one of ordinary skill in the art would not have had a reason to combine the disclosures.  This is not persuasive, as Kohl and Duff are within the same field of endeavor, respiratory control systems, and are therefore considered analogous art.
Regarding the rejection of claims 4-6 under 35 U.S.C. 103 as being unpatentable over Kohl in view of Duff and further in view of Krauza (“Response to Rejection (5)” in Applicant’s remarks). Applicant argues that Kohl and Krauza are drawn to different types of respiratory systems and states that one of ordinary skill in the art would not have had a reason to combine the disclosures.  This is not persuasive, as Kohl and Krauza are within the same field of endeavor, respiratory control systems, and are therefore considered analogous art.
Regarding the rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Kohl in view of Duff and further in view of Klein (“Response to Rejection (6)” in Applicant’s remarks). Applicant argues that Kohl and Klein are drawn to different types of respiratory systems.  This is not persuasive, as Kohl and Klein are within the same field of endeavor, respiratory control systems, and are therefore considered analogous art.  Applicant states that based on the disclosure, one of ordinary skill would not be motivated to modify the method of Kohl by taking into account the patient’s dead space volume in determining tidal volume.  Applicant does not provide explanation for this statement, but has merely copied a section of Klein.  The cited section of Klein explains that the volume of gas that enters the alveolar space is determined by subtracting a patient’s dead spaced from a tidal volume.  By taking into account the patient’s dead space volume, the actual amount of gas that is able to enter the alveolar space can be determined.  This allows for application of a tidal volume which more closely matches the amount of gas that enters the patient’s alveolar space, resulting in a more comfortable applied tidal volume for the patient.
Regarding the rejection of claims 1-20 on the grounds of nonstatutory double patenting (“Response to Rejection (7)” in Applicant’s remarks), Applicant has not argued the substance of the rejection, but merely requested that the rejection be held in abeyance.  The rejection is therefore maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/               Primary Examiner, Art Unit 3784